Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 9/2/2020. Applicants’ have amended claims 1, 3, 10, 12-14, 18 and 19. Claims 2, 8, 9, 11, 17, 20 have been cancelled. Applicants’ arguments have been fully considered and are addressed below. The modified rejections necessitated by the amendments are provided below. The action is made final. Claims 1, 3-7, 10, 12-16, 18-19 are pending and are examined based on the merits herein. 
				Response to Applicants’ Arguments
	103 rejections:
	(1) Parhami: Applicants’ argue that Parhami disclosure is to the compositions and methods disclosed therein are directed to reducing atherosclerosis and/or vascular calcification and/or macrophage mediated vascular inflammation. Examples of Parhami are focused on examining the effects of an exemplary composition of the disclosure on vascular cells, pluripotent mesenchymal cells, aortic endothelial cells, aortic smooth muscle cells and macrophages. None of the three criteria to establish the prima facie obviousness is satisfied by Parhami. Parhami fails to teach or suggest reducing oxygen-glucose deprivation-induced neuronal cell death relative to oxygen-glucose deprivation-induced neuronal cell death in the absence of 25-HC. 
Applicants’ argue that Parhami fails to teach or suggest decreasing 24S- hydroxycholesterol-mediated (24S-HC) neuronal cell death by administering a composition comprising 25-hydroxycholesterol (25-HC). Moreover, no suggestion or motivation in the knowledge generally available to the skilled artisan would have led the skilled artisan to extend the disclosure of Parhami to have any effect on neuronal cells. There is no reasonable expectation of success in achieving a method of reducing oxygen-glucose deprivation-induced neuronal cell death relative to oxygen-glucose deprivation-induced neuronal cell death in the absence of 25-HC or decreasing 24S-hydroxycholesterol-mediated (24S-HC) neuronal cell death can be found. Parhami is completely silent to any consequence of the method or compositions taught therein on neuronal cells. Parhami fails to teach or suggest the limitations of the claimed methods.


In re Lamberti, 545 F.2d 747, 750 (CCPA 1976).
	Further, as evidenced by Peasley and/or Andreev, ischemia or stroke is associated with deprivation of oxygen and glucose and results in cell death. Thus, administration of a composition comprising 25-HC as claimed to the subjects with ischemia or stroke or subjects at risk will decrease the OGD neuronal cell death in subjects. The motivation to use 25-HC composition in subjects is to provide therapeutic benefits in ischemic subjects. As to the limitation of ‘decreasing 24S- hydroxycholesterol mediated (24S-HC) neuronal cell death’ or ‘24S-hydroxycholesterol-mediated neuronal cell death occurs during oxygen-glucose deprivation’ it is noted that administration of the composition comprising the same agent, herein 25-HC to the subjects with ischemia (OGD) would exhibit the same properties including the claimed limitation(s) and such limitations are the outcome of action of a treatment. “Products of identical chemical 


	Applicants’ argue that Benner is silent as to any effect of reducing oxygen-glucose deprivation-induced neuronal cell death relative to oxygen-glucose deprivation-induced neuronal cell death in the absence of 25-HC or decreasing 24S-hydroxycholesterol- mediated (24S-HC) neuronal cell death. In fact, Benner teaches that 24S- hydroxycholesterol as a suitable oxysterol for use in the methods disclosed therein and while 24S-HC maybe suitable for repairing myelin, the present disclosure clearly establishes 24S-HC exacerbates oxygen-glucose deprivation-mediated neuronal cell death and certainly would be considered as useful in a method of for decreasing 24S- hydroxycholesterol-mediated (24S-HC) neuronal cell death. As a result, it can be seen that the disclosure of Benner does not teach or suggest the presently claimed methods with a reasonable expectation of success in achieving the same.

	In response, Benner is explicit in treating a myelin related condition, e.g. stroke with oxysterol, 25 HC. As to the limitation of ‘wherein neuronal cell death is reduced relative to oxygen-glucose deprivation-induced neuronal cell death in the absence of 25-HC, or ‘decreasing 24S-hydroxycholesterol-mediated (24S-HC) neuronal cell death’, it is noted that Parhami teaches administration of effective amount of oxysterol, e.g. 25 HC in ischemic or stroke subjects. Such recitations are mechanism or outcome of the treatment. Note it has been held that a mechanism of action of a treatment does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism. 
Further, as evidenced by Peasley and/or Andreev, ischemia or stroke is associated with deprivation of oxygen and glucose and results in cell death. Thus administration of the same agent to the same subset of patients herein OGD associated stroke or ischemia would result in substantially the same properties. Applicants’ have not provided any side by side comparison data that the method of Benner will not decrease the neuronal death caused by ischemia with 25HC as claimed. A person of ordinary skill in the art from the teachings of Benner would have had a reasonable 

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-7, 10, 12-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parhami et al. (US 20100112030), Peaseley et al. (Am J Physiol Cell Physiol 283, C980-989, 2002) and Andreev et al. (Genome Biology (2015) 16:90, p 1-14). 
The instant method claims are directed to:

    PNG
    media_image1.png
    183
    655
    media_image1.png
    Greyscale

Parhami teaches a method of treating a cardiovascular disease comprising administering to a subject having the cardiovascular disease a therapeutically effective amount of a composition comprising a modulator of hedgehog activity, including 25-hydroxycholesterol, wherein the cardiovascular disease is selected from stroke, ischemic heart disease (Claims 1, 17, 28). Parhami teaches that a dose can be administered in the range of from about 5 ng (nanograms) to about 1000 mg (milligrams) [0119]. Parhami teaches the agents are administered to a subject having or at risk of having the cardiovascular disease [0006]. Parhami teach pharmaceutical compositions for use in the therapeutic treatment methods [0103]. 

Andreev et al. teaches that the World Health Organization reports ischemic heart disease and stroke as the leading causes of death in humans and both diseases are characterized by the interruption of blood flow and oxygen and glucose supply, which induce severe tissue damage. Metabolic stress, acidosis, energy crisis, cytosolic Na+ and Ca2+ accumulation, over-production of reactive oxygen and nitrogen species and mitochondrial impairment are the hallmarks of the ischemic cascade, which ultimately leads to cell death  (Background, p 1, col. 1, para 1). 
From the teachings of Peasley and Andreev it is obvious to a person of ordinary skill in the art that oxygen-glucose deprivation (OGD) is also ischemia or OGD is associated with stroke, ischemic conditions or ischemic injury. From Parhami’s teachings a person of ordinary skill in the art would have found it obvious to administer 25-hydroxycholesterol composition for ischemia, or for stroke in subjects in need thereof as Parhami 25-hydroxycholesterol (25-HC) for treating such conditions. One of ordinary skill in the art would have been motivated to administer 25-HC composition in ischemia or stroke subjects to derive therapeutic response. As to the limitation of ‘decreasing oxygen-glucose deprivation-induced neuronal cell death’ a person of ordinary skill in the art would have found it obvious that administration of the composition comprising the In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. As to claims 5-7, 15-16, Parhami teaches that a dose of 5 ng-1000 mg of the agent for use in the method of the treatment. For e.g. if 2 mg of 25-HC is in the composition it would correspond to 5 uM; 5 mg of 25HC composition would correspond to 12.5 uM. In other words the dose amount taught by Parhami falls with the composition concentrations of 1-100 uM or 1-50 uM or 5-25 uM of the instant claims 5-7, 15-16. Further, a person of ordinary skill in the art would have found it obvious to formulate a composition with desired concentration dosage ranges based on several factors such as therapeutic amounts, carriers, excipients, solubility etc. 

s 1, 3-7, 10, 12-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benner (WO 2016/007762, priority date: 9 July 2014, published 14 Jan 2016), Marco (https://speakingofresearch.com/2015/11/18/preventing-neuronal-death-the-future-of-stroke-therapy/, 2015) and Andreev et al. (Genome Biology (2015) 16:90, p 1-14). 
The instant method claim 1 as above. 
Benner teaches oxysterols and its pharmaceutical composition in treating disorders related to myelin injury, e.g. stroke, neonatal brain injury, traumatic brain injury, spinal cord injury etc. (Abstract) [00161]. The oxysterols to be used include 25-hydroxycholesterol (see [0042], [00159]) and the disclosed compounds may be incorporated into pharmaceutical compositions suitable for administration to a subject [0067], claims 16-17. The reference teaches pharmaceutical compositions of the agents, here oxysterols may include a therapeutically effective amount of the agent, and it refers to an amount effective, at dosages and for period of time necessary to achieve the desired therapeutic result [0068]. A therapeutically effective amount of the composition may be determined by a person skilled in the art and may vary according to the factors such as the disease state, age, sex and weight of the individual and the ability of the composition to elicit a desired response in the individual [0068]. The therapeutically effective amount of a disclosed oxysterol may be about 1 mg-1000 mg/kg [0069]. The reference describes that the loss of central myelinated nerve fibers continues over the chronic post-traumatic phase after traumatic brain injury [00113]; spinal cord injuries sever or crush the nerve fibers that run through the spinal cord [00114]. Benner teaches a method of repairing injured myelin in a subject in need 
Marco teach in neurological research the importance of neuronal death is well known, as are its implications for the normal functions of your brain. Many serious neurological conditions, such as stroke, epilepsy, traumatic brain injuries, and degenerative diseases like Parkinson’s and Huntington’s Chorea, are a direct consequence of this type of neuronal death (See para 1). 
Andreev et al. teaches that the World Health Organization reports ischemic heart disease and stroke as the leading causes of death in humans and both diseases are characterized by the interruption of blood flow and oxygen and glucose supply, which induce severe tissue damage. Metabolic stress, acidosis, energy crisis, cytosolic Na+ and Ca2+ accumulation, over-production of reactive oxygen and nitrogen species and mitochondrial impairment are the hallmarks of the ischemic cascade, which ultimately leads to cell death  (Background, p 1, col. 1, para 1). 
It is obvious to a person of ordinary skill in the art from the teachings of Andreev that ischemic heart disease and stroke are characterized by the interruption of oxygen and glucose supply. In other words during ischemia or stroke, oxygen-glucose deprivation (OGD) is associated with stroke, ischemia. From Benner one of ordinary skill in the art would have found it obvious to use an effective amount of oxysterol, e.g. 25-hydroxycholesterol in treating stroke. From Marco and Andreev one of ordinary skill in the art would have found it obvious that neuronal death is associated with stroke. One 
As to claims 3-4, 10, 18, 19 Benner teaches treatment or prevention of disorders related to myelin injury, e.g. stroke. As per Andreev it is obvious to a person of ordinary skill in the art that oxygen-glucose deprivation (OGD) is associated with stroke. One of 
As to claims 12-13, as to the limitation of ‘decreasing 24S- hydroxycholesterol-mediated (24S-HC) neuronal cell death’ or ‘24S- hydroxycholesterol-mediated neuronal cell death occurs during oxygen-glucose deprivation’ it is noted that administration of the composition comprising the same agent, herein 25-HC to the subjects with ischemia (OGD) would exhibit the same properties including the claimed limitation(s) and such limitations are the outcome of action of a treatment. As to claim 14, wherein the composition acts as a neuroprotectant through an N-methyl-D-aspartate receptor (NMDAR)-dependent mechanism, it is the inherent property of the composition comprising the agent 25-HC. “Products of identical chemical composition cannot have mutual exclusive properties.” Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
As to claims 5-7, 15-16, Benner teaches a therapeutically effective amount of the composition may be determined by a person skilled in the art and may vary according to the factors such as the disease state, age, sex and weight of the individual and the ability of the composition to elicit a desired response in the individual. A person of ordinary skill in the art would have found it obvious to prepare a composition that comprises 1-100 uM as claimed based on the dosage effective amounts to be provided 

					Conclusion
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627